State v. Swisher, 17 Tex. 441, was decided after the statute there in question had been repealed. The judgment therein merely dismissed the appeal because the record was defective. This court therein declared that it had not exhaustively investigated the question as to the constitutionality of that statute, and contented itself with the assertion of a proposition of law which nobody, anywhere, denies — that the Legislature can not delegate its legislative powers.
The question in the case at bar is, has the Legislature done that in this pool hall statute?
In my opinion the decision of the majority herein is contrary to the settled decisions of this court and of the Court of Criminal Appeals, and to the clear and great weight of authority — decisions and text-books — throughout the United States. San Antonio v. Jones, 28 Tex. 32, decided prior to the adoption of our present Constitution; Werner v. Galveston, 72 Tex. 27,7 S.W. 727; Johnson v. Martin, 75 Tex. 38; Stanfield v. State,83 Tex. 321, 18 S.W. 578; Ex parte Francis, by our Court of Criminal Appeals, 165 S.W. 147, and authorities therein cited.
I think the statute here in question should be held valid.
When opportunity offers I will state my views more fully. *Page 14